Exhibit 10.2

 

ADVISORY BOARD AGREEMENT

 

THIS ADVISORY AGREEMENT (“Agreement”) is made and entered into as of the 23rd
day of March, 2015 (“Effective Date”), by and between Barry Regenstein
(“Advisor”) and Tumbleweed Holdings, Inc., a Utah corporation (“Company”).

 

In consideration of the mutual promises and agreements contained herein, the
parties hereto hereby agree as follows:

 

Section 1.            Advisory Board Services. During the term of this
Agreement, Advisor shall be a member of and serve on the Company’s Advisory
Board. The Company may, from time to time, request Advisor to advise management
of the Company with respect to various aspects of the Company’s business.
Advisor agrees to provide such advisory services to the Company; provided that,
it does not conflict with any of Advisor’s other business commitments.

 

Section 2.            Term and Termination. This Agreement shall become
effective on the date first written above and shall continue in full force and
effect for one (1) year or until sooner terminated by either party, with or
without cause, and with or without the giving of any reasons, by giving written
notice thereof to the other party at least ten (10) calendar days before the
termination is to be effective. Each party hereto acknowledges and agrees that
neither party has made any representations or warranties (expressed or implied)
to keep this Agreement in effect for any specified or minimum period of time.

 

Section 3.             Compensation and Expenses. The Company will provide
Advisor with the following compensation and expense reimbursement during the
term of this Agreement:

 

3.1         Stock Grant. Advisor shall receive a grant of 1,650,000 shares of
the Company’s restricted common stock (“Stock Grant”), which shall vest on the
date that is one year after the date of this Agreement and be subject to a
lock-up of one (1) year from the date of vesting. The Stock Grant will be
evidenced by and subject to the terms and conditions of a separate Notice of
Grant and Restricted Stock Agreement.

 

3.2         Expenses. Any expenses incurred by Advisor at the request of the
Company shall be reimbursed by the Company subject to receipt by the Company of
appropriate documentation.

 

Section 4.            Status. Neither this Agreement, nor any transaction under
or relating to this Agreement, shall be deemed to create an agency, partnership
or joint venture relationship between the parties hereto. Advisor shall not be
an employee of the Company. Advisor is and shall be an independent contractor.
Advisor shall have neither the power nor the authority to negotiate and/or
execute agreements on behalf of the Company, and Advisor shall not be authorized
to bind the Company in any way whatsoever.

 

Section 5.            Proprietary Rights. Advisor acknowledges and agrees that
Advisor has no right to or interest in the work, product, documents, reports or
other materials created by Advisor specifically in connection with rendering
strategic advisory services performed hereunder, nor any right to or interest in
any copyright therein. Nothing contained herein shall prevent Advisor from
performing similar services to other companies. The Company acknowledges that
Advisor renders similar services to other similarly situated companies.

1

 



 

Section 6.            Confidentiality.

 

6.1         Confidential Information Defined. The Company may disclose to
Advisor non-public information to further the performance of this Agreement.
“Confidential Information” means all information (written or oral) disclosed by
the Company, including but not limited to technical, financial and business
information relating to the Company’s products, services, processes, profit or
margin information, finances, customers, suppliers, marketing, and future
business plans. All Confidential Information shall remain the sole property of
the Company, and Advisor shall have no rights to the Confidential Information.
The obligations of Advisor under this Section 6 shall survive the termination of
this Agreement.

 

6.2         Return of Information. At any time during the term of this Agreement
or after the expiration of this Agreement, upon written request by the Company,
Advisor shall return within three (3) business days all originals and copies
thereof of any and all Confidential Information; however Advisor may keep one
copy for his files.

 

6.3         Exceptions.  Notwithstanding the other provisions of this Agreement,
nothing received by Advisor shall be considered to be Confidential Information
of the Company, if (a) it has been rightfully received by Advisor from a third
party without confidentiality limitations; (b) it was known to Advisor prior to
his first receipt thereof, as shown by files or other back-up documentation
existing at the time of initial disclosure; or (c) it is required to be
disclosed in the context of any administrative or judicial proceeding, provided
that prior written notice of such required disclosure and an opportunity to
oppose or limit disclosure is given to the Company.

 

Section 7.            Miscellaneous.

 



7.1         Notices. Any notice or other document to be given hereunder by any
party

hereto to any other party hereto shall be in writing and delivered in person or
by courier, electronically by facsimile or sent by any express mail service,
postage or fees prepaid at the following addresses: 



 

If to Advisor, to:

 

Barry Regenstein

14 Cail Drive

East Rockaway, NY 11518 

 

If to the Company, to:

 

Tumbleweed Holdings, Inc.

720 Fifth Avenue, 10th Floor

New York, NY 10019

Attention: Chief Executive Officer



2

 

 

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed (a) on the
day when personally served, including delivery by express mail and overnight
courier, and (b) on the business day of confirmed transmission by
telecommunications device.

 

7.2         Entire Agreement. This Agreement is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof and is the complete and exclusive statement of the terms thereof. This
Agreement supersedes and terminates all prior agreements, arrangements and
understandings between or among the Company and Advisor with respect to the
subject matter hereof.

 

7.3         Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

7.4         Governing Law. This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of New York.

 

7.5         Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of Advisor and its
successors.

 

7.6         No Conflicts. Advisor represents and warrants to the Company that,
at all times during the term of this Agreement, Advisor’s performance of the
services contemplated by this Agreement shall not conflict with any agreement,
commitment or obligation on the part of Advisor to any employer or other third
party.

 

7.7        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

 

3

 



  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.

 

  TUMBLEWEED HOLDINGS, INC.       By:____________________________________  
Name:  Gary Herman   Title: Chief Executive Officer           ADVISOR      
__________________________________   Barry Regenstein    



 

 